FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2007 Federal Agricultural Mortgage Corporation (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 001-14951 52-1578738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1133 Twenty-First Street, N.W., Suite 600, Washington, D.C. 20036 (Address of principal executive offices)(Zip Code) (Zip Code) Registrant’s telephone number, including area code:(202) 872-7700 No change (Former name or former address, if changed since last report) Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. On December 3, 2007, the Registrant issued a press release to announce that HenryD. Edelman, President and Chief Executive Officer, and Nancy E. Corsiglia, Executive Vice President and Chief Financial Officer, had amended existing prearranged trading plans in compliance with Securities and Exchange Commission Rule 10b5-1 and the Registrant’s policy on securities trades by company personnel.A copy of the press release is attached to this report as Exhibit 99 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits: 99.Press Release dated December 3, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FEDERAL AGRICULTURAL MORTGAGE CORPORATION By:/s/ Jerome G. Oslick Name:Jerome G. Oslick Title:Vice President – General Counsel Dated: December 3, 2007
